Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8114 Page 1 of 25



     Chris W. Cantrell (SBN 290874)
   1
     DOYLE APC
   2 550 West B Street, Fourth Floor
     San Diego, CA 92101
   3
     Telephone: (619) 736-0000
   4 Facsimile: (619) 736-1111

   5
       Robert Salim, Esq. (admitted pro hac vice)
   6   Lisa Causey-Street, Esq. (admitted pro hac vice)
       SALIM BEASLEY LLC
   7
       1901 Texas Street
   8   Natchitoches, LA 71457
       Telephone: (318) 354-1818
   9   Facsimile: (318) 354-1227
  10   Attorneys for Plaintiff
  11 (Additional Counsel for Plaintiff appear on signature page)

  12

  13                             UNITED STATES DISTRICT COURT
  14                            SOUTHERN DISTRICT OF CALIFORNIA

  15                                                           Case No.: 3:19-cv-01825-WQH-JLB
  16   ROSEMARY CADDY,

  17
                                  Plaintiff,
       v.                                                      PLAINTIFF’S MEMORANDUM OF
  18                                                           POINTS AND AUTHORITIES IN
                                                               SUPPORT OF OMNIBUS MOTION
  19   COLOPLAST CORP.,
                                                               IN LIMINE ON GENERAL ISSUES
                                  Defendant.
  20
                                                               Hearing: December 4, 2020
  21                                                           Time: 9:30 a.m.
  22
                                                               Courtroom: 14B
                                                               Judge: Hon. William Q. Hayes
  23

  24

  25

  26

  27

  28

            PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8115 Page 2 of 25



                                           TABLE OF CONTENTS
   1

   2 MIL 1 – MOTION TO PRECLUDE DEFENDANT FROM USING 510(k)
              CLEARANCE OR COMPLIANCE WITH FDA REGULATIONS
   3          AS A DEFENSE ..…………………………………..……….….……. 1
   4        A. FDA Evidence is Irrelevant under Federal Rules of Evidence 401
   5           and 402 ……………………………………………………………….4

   6        B. FDA Evidence is Inadmissible under Federal Rule of Evidence 403 ….5
   7
       MIL 2 – MOTION TO EXCLUDE STATEMENTS REGARDING
   8           RANDOMIZED CONTROLLED TRIALS …………………………..5
   9
     MIL 3 – MOTION TO EXCLUDE ASSUMPTIONS ABOUT KNOWLEDGE
  10         OF UNDISCLOSED RISKS ………………………………………….7
  11
     MIL 4 – MOTION TO EXCLUDE EVIDENCE OF WHAT “PELVIC
  12         SURGEONS KNOW” ………………………………………………...8
  13
     MIL 5 – MOTION TO EXCLUDE STATEMENTS ABOUT
  14         PROFESSIONAL EDUCATION ……………………………………. 9
  15
     MIL 6 – MOTION TO EXCLUDE HISTORY OF POLYPROPYLENE
  16         USE IN THE BODY …………………………………………………. 9
  17 MIL 7 – MOTION TO EXCLUDE REFERENCES TO ASC OR LASC

  18           AS THE “GOLD STANDARD” OR “STATE OF THE ART”
               TREATMENT FOR PROLAPSE …………………………………….11
  19

  20 MIL 8 – MOTION TO EXCLUDE STATEMENTS ABOUT PELVIC
               MESH LITIGATION ……………………………………….………..13
  21

  22 MIL 9 – MOTION TO EXCLUDE THE NUMBER OF WOMEN
               ALLEGEDLY TREATED WITH MESH …………………….…….. 14
  23

  24 MIL 10 – MOTION TO EXCLUDE MENTION OF TORT REFORM,
                LITIGATION CRISIS OR LAWSUITS INCREASE HEALTH
  25            CARE COSTS ………………………………………………….……15
  26
       MIL 11 – MOTION TO EXCLUDE WITNESSES PERSONAL
  27            EXPERIENCE AND PREFERENCES ………………………….....16
  28

                                                        i
        PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8116 Page 3 of 25



     MIL 12 – MOTION TO EXCLUDE ANY FDA ADVISORY COMMITTEE
   1
              RECOMMENDATIONS AND POSITION STATEMENTS
   2          FROM ADVOCACY GROUPS ……………………………………18
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       ii
        PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8117 Page 4 of 25



   1
                                       TABLE OF AUTHORITIES

   2
       CASES
   3

   4 Adams v. Laboratory Corp. of Am., 760 F.3d 1322 (11th Cir. 2014) ……………….... 19

   5
       Bellew v. Ethicon, Inc., 2014 WL 6680356 (S.D. W.Va. Nov. 25, 2014) ………….…. 16
   6
       Booker v. C.R. Bard, Inc., 2018 WL 1109554 (D. Az. Mar. 11, 2018) ………………. 12
   7

   8 Campbell v. Boston Scientific Corp., 882 F.3d 70 (4th Cir. 2018) …………………. 2, 4, 5

   9 Eghnayem v. Boston Scientific Corp., 873 F.3d 1304 (11th Cir. 2017) …………..… passim

  10
       Huskey v. Ethicon, Inc., 848 F.3d 151 (4th Cir. 2017) …………………...….. 2, 4, 5, 18
  11

  12 Johns. v. Davol, Inc., 2020 U.S. Dist. LEXIS 166802 (S.D. Ohio Sept. 11, 2020) …... 12

  13 Kaiser v. Johnson & Johnson, 947 F.3d 996 (7th Cir. 2020) ………………….…….. 2, 4

  14
       Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) ………………………………… 17
  15

  16 Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996) …………………………………………3

  17 Nunez v. Coloplast Corp., 2020 WL 2315077 (S.D. Fla. May 11, 2020) ….… 3, 4, 15, 18

  18
       Riegel v. Medtronic, Inc., 552 U.S. 312 (2008) ………………………………….……. 3
  19

  20
       Salinero v. Johnson & Johnson, 2019 WL 7753438 (S.D. Fla. Sept. 25, 2013) ..…. passim

  21 Stevens v. Park, Davis & Co. (1973) 9 Cal. 3d 51 ………………………………….. 7

  22
       United States v. Urena, 659 F.3d 903 (9th Cir. 2011) ………………………...…… 18
  23
       RULES
  24

  25 Federal Rule of Evidence 401……………………………………..……….. passim

  26 Federal Rule of Evidence 402………………………………………..…….. passim

  27
       Federal Rule of Evidence 403………………………………………..…….. passim
  28

                                                         iii
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8118 Page 5 of 25



       Federal Rule of Evidence 702………………………………………..…….. passim
   1

   2 Federal Rule of Evidence 801…………………………………………..….. passim

   3
       Federal Rule of Evidence 802……………………………………………… 7, 8, 9
   4
       Federal Rule of Evidence 803……………………………………………… 6, 7, 8
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                        iv
         PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8119 Page 6 of 25



   1
             MIL 1 – MOTION TO PRECLUDE DEFENDANT FROM USING
   2       510(k) CLEARANCE OR COMPLIANCE WITH FDA REGULATIONS
                                AS A DEFENSE
   3

   4
              Plaintiff requests an order precluding introduction of any evidence or argument

   5 relating to or regarding testimony, evidence, or argument related to the FDA and its
   6
       processes or regulations, including its 510(k) clearance process as it applies to the
   7
       Restorelle Y, the 510(k) process as it applies to any other pelvic mesh devices, and
   8
   9 Defendant’s alleged compliance with any other FDA regulations. Evidence and testimony
  10
       relating to the FDA is inadmissible because (1) the FDA’s regulatory scheme and 510(k)
  11
       process is not relevant to state tort law and should be excluded under Federal Rules of
  12
  13 Evidence 401 and 402, and (2) the prejudicial value and confusing and misleading nature
  14 of FDA evidence far outweighs any purported probative value and should be excluded
  15
       under Rule 403. The overwhelming weight of authority supports this exclusion. Eghnayem
  16
  17 v. Boston Scientific Corp., 873 F.3d 1304, 1317-19 (11th Cir. 2017) (affirming exclusion under
  18 Rules 402 and 403); see also Kaiser v. Johnson & Johnson, 947 F.3d 996, 1018 (7th Cir. 2020)
  19
       (affirming exclusion); Campbell v. Boston Scientific Corp., 882 F.3d 70, 77-78 (4th Cir. 2018)
  20
  21 (same); Huskey v. Ethicon, Inc., 848 F.3d 151, 159-61 (4th Cir. 2017) (same).
  22          The FDA’s 510(k) clearance process has nothing to do with the safety of the
  23
       Restorelle Y and is therefore completely irrelevant to the claims and defenses in this case.
  24
  25
       Eghnayem, 873 F.3d at 1317-18; Nunez v. Coloplast Corp, 2020 WL 2315077, at *24-25 (S.D.

  26 Fla. May 11, 2020). Other evidence may concern the regulatory history of related
  27
       products. Such FDA evidence is inadmissible because it is not relevant and the prejudicial
  28
                                                         1
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8120 Page 7 of 25



       value of evidence regarding the 510(k) process and other regulations far outweighs its
   1
   2 probative value. Fed. R. Evid. 401-403.

   3
              Medical device entering the market via the 510(k) process have never been
   4
       formally reviewed for safety or efficacy. Riegel v. Medtronic, Inc., 552 U.S. 312, 323 (2008);
   5
   6 Eghnayem, 873 F.3d at 1317-18. Instead the FDA’s 510(k) exemption is “intended to give
   7
       manufacturers the freedom to compete, to a limited degree, with and on the same terms
   8
       as manufacturers of medical devices that existed prior to 1976.” Medtronic, Inc. v. Lohr, 518
   9
  10 U.S. 470, 494 (1996). The differences between the 510(k) process and premarket approval
  11 (“PMA”) “are reflected in the intensity of review: ‘[I]n contrast to the 1,200 hours
  12
       necessary to complete a PMA review, the 510(k) review is completed in an average of
  13
  14 only 20 hours.’” Eghnayem, 873 F.3d at 1317.
  15          The 510(k) and PMA “processes are ‘by no means comparable.’” Eghnayem, 873
  16
       F.3d at 1318. Again, 510(k) clearance has nothing to do with the safety of the Restorelle
  17
  18 Y Plaintiff received. Lohr, 518 U.S. at 494; Eghnayem, 873 F.3d at 1317. Thus, in another
  19 pelvic mesh litigation, the Eleventh Circuit has upheld the exclusion of 510(k) evidence:
  20
       “As the district court explained, ‘[i]f 510(k) does not go to a product’s safety and
  21
       efficacy—the very subjects of the plaintiffs’ products liability claims—then evidence of
  22
  23 [the defendant’s] compliance with 510(k) has not relevance to the [California] state law
  24
       claims in this case.” Eghnayem, 873 F.3d at 1318.
  25
              The Fourth Circuit also has sustained the exclusion of similar FDA 510(k) and
  26
  27 regulatory evidence in a pelvic mesh case, Campbell, 882 F.3d at 77-78, including evidence
  28
       regarding the regulatory history of Prolene sutures, another polypropylene product.
                                                         2
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8121 Page 8 of 25



       Huskey, 848 F.3d at 161-62. Likewise, the Seventh Circuit has found it “reasonable to
   1
   2 conclude that the probative value of [FDA] evidence [is] minimal at best and that

   3
       admitting it would precipitate a confusing sideshow over the details of the § 510(k)
   4
       process.” Kaiser, 947 F.3d at 1018. In another Coloplast mesh case recently transferred
   5
   6 from MDL 2387, the district court likewise granted plaintiff’s motion in limine to prevent
   7
       Coloplast from introducing evidence of FDA approval of Restorelle mesh in an attempt
   8
       to show its conduct was reasonable. See Nunez, 2020 WL 2315077 at *24-25.
   9
  10          A.      FDA Evidence Is Irrelevant under Federal Rules of Evidence 401
                      and 402
  11
  12          This trial concerns the defective design, manufacture, and warnings of Defendant’s
  13 Restorelle Y pelvic mesh devices and whether these products were a cause of Ms. Caddy’s
  14
       injuries. The FDA’s 510(k) clearance of mesh products for sale or the lack of enforcement
  15
  16 action relative to any specific pelvic mesh device has nothing to do with these issues. Fed.
  17 R. Evid. 401-402. “Simply put, [mesh product’s] § 510(k) clearance is remote from FDA
  18
       safety review.” Kaiser, 947 F.3d at 1018. Although the Restorelle Y was “cleared” through
  19
  20 the FDA’s 510(k) process, under which products are allowed to be marketed based on a
  21 finding of “substantial equivalence” to a product on the market before 1976, this was in
  22
       no way a blessing by the FDA of the products’ “safety and efficacy—the very subjects of
  23
  24
       the plaintiffs’ products liability claims.” Eghnayem, 873 F.3d at 1318. Because the Eleventh

  25 Circuit has already found FDA evidence “does not go” to the “very subjects” of Ms.
  26
       Caddy’s claims, the Court should exclude such evidence. See id.
  27
  28
                                                         3
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8122 Page 9 of 25



              B.      FDA Evidence Is Inadmissible Under Federal Rule of Evidence 403
   1
   2          FDA evidence is also inadmissible under Rule 403. In another pelvic mesh case,
   3
       the Eleventh Circuit has upheld the exclusion of FDA evidence pursuant to Rule 403.
   4
       Eghnayem, 873 F.3d 1304, 1317-19. Other courts agree. Kaiser, 947 F.3d at 1018; Huskey,
   5
   6 848 F.3d 151; Nor does FDA 510(k) evidence become admissible if the immediate
   7
       predicate device was cleared post-1976. Campbell, 882 F.3d at 77-78; Salinero v. Johnson &
   8
       Johnson, 2019 WL 7753438, at *4 (S.D. Fla. Sept. 25, 2019).
   9
  10          MIL 2 – MOTION TO EXCLUDE STATEMENTS REGARDING
                           RANDOMIZED CONTROLLED TRIALS
  11
  12          Defendant may attempt to make claims regarding the number of randomized
  13 controlled trials purportedly supporting the safety or efficacy of Restorelle Y. Plaintiff
  14
       requests the Court prohibit evidence or argument advancing such claims under Federal
  15
  16 Rules of Evidence 403 and 801, as it would be inadmissible hearsay, confusing to the
  17 jury, a waste of time, and unfairly prejudicial to Plaintiff.
  18
              Hearsay is an out-of-court statement offered to prove the truth of the matter
  19
  20
       asserted. Fed. R. Evid. 801(c). Any statement by a witness regarding the subject or

  21 conclusions of a randomized controlled trial, such as a statement a certain number of
  22
       randomized controlled trials supported the safety or efficacy of Restorelle Y, would
  23
       constitute hearsay. Evidence regarding the number of randomized controlled trials
  24
  25 purportedly supporting the safety or efficacy of Restorelle Y would not fall within the
  26
       learned-treatise exception. Fed. R. Evid. 803(18). Such testimony would not be a statement
  27
  28

                                                         4
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8123 Page 10 of 25



       from a particular publication read into evidence, but rather would be the witness’s
   1
   2 opinion and summary of numerous randomized controlled trials, globally.

   3
              Even if the learned-treatise exception did apply, each trial, and certain statements
   4
       contained therein, would have to be addressed individually. Not only does Rule 803(18)
   5
   6 require this, but testimony a certain number of randomized controlled trials supporting
   7
       the safety or efficacy of Restorelle Y would be misleading and unreliable. Because
   8
       randomized controlled trials vary and have limitations, even if statements within a
   9
  10 randomized control trial were admissible, they would only be admissible individually.
  11 They should not be lumped together in the form of a statement a certain number of trials
  12
       are supportive of the device’s safety or efficacy.
  13
  14          None of Defendant’s experts has testified he or she has reviewed and analyzed

  15 each and every randomized control trial involving Restorelle Y. For this additional reason
  16
       none of Defendant’s witnesses should be permitted to testify as to the total number of
  17
  18 randomized control trials supporting the safety and efficacy of Restorelle Y. Moreover,
  19 testimony as to the number of trials supporting Restorelle Y alleged safety or efficacy has
  20
       little if any probative value; yet, the danger of unfair prejudice from Defendant telling
  21
       the jury a large number of trials show the products are safe and effective is high. If such
  22
  23 evidence were allowed, Plaintiff will be forced to attack the trials themselves, leading to
  24
       a mini-trial on those issues, which would waste time and confuse the jury. Fed. R. Evid.
  25
       403.
  26
  27              MIL 3 – MOTION TO EXCLUDE ASSUMPTIONS ABOUT
                          KNOWLEDGE OF UNDISCLOSED RISKS
  28
                                                         5
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8124 Page 11 of 25



   1
              The defense should be precluded from offering evidence that Defendant did not
   2
       have to warn of Restorelle Y risks because they assumed the risks would be known by
   3

   4 surgeons who would use mesh products. General, unverifiable hearsay statements and
   5
       incompetent expert opinion, unsupported by any study or reliable foundation, a risk
   6
       would be generally known about Restorelle Y is improper and extremely prejudicial.
   7
   8          Defendant should not be permitted to advance this position because it is
   9 contrary to California law, which alleviates a medical device manufacturer from its duty
  10
       to warn the patient only if it provides “adequate warning of potential dangers” to the
  11
  12 prescribing doctor. Stevens v. Park, Davis & Co. (1973) 9 Cal. 3d 51, 65. Defendant’s failure
  13 to warn cannot be excused based on vague assertions and incompetent opinions that
  14
       unnamed “physicians” of varying levels of knowledge and experience around the United
  15
  16 States “already knew” the full range of risks with regard to Restorelle Y. Such mass
  17 introduction of unverifiable hearsay and uncorroborated speculation should be
  18
       precluded. Fed. R. Evid. 801-803. Such speculative evidence also would confuse the jury
  19
  20
       and prejudice Plaintiff and should be excluded. Fed. R. Evid. 401-403.

  21              MIL 4 – MOTION TO EXCLUDE EVIDENCE OF WHAT
                             “PELVIC SURGEONS KNOW”
  22
  23         Defendant may seek to introduce testimony or other evidence about the purported
  24
       knowledge of pelvic or general surgeons regarding the risks and benefits of pelvic mesh
  25
       procedures to argue they had no duty to warn of such risks. Such evidence should be
  26
  27 excluded from trial, as it is merely hearsay and speculation and would be unfairly
  28
       prejudicial to Ms. Caddy. Fed. R. Evid. 401-403, 801-802. Any “witness’s testimony about
                                                         6
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8125 Page 12 of 25



       what all ‘pelvic surgeons know’—as distinct from what that witness knows—would be
   1
   2 speculative.” Salinero, 2019 WL 7753438, at *9.

   3
             Defendant’s failure to warn cannot be excused based on vague assertions and
   4
       irrelevant opinions unnamed physicians of varying levels of knowledge and experience
   5
   6 around the United States already knew the full range of risks with regard to Restorelle Y,
   7
       without needing to be told. The defense must provide proper evidence establishing the
   8
       existence of such alleged general knowledge before it may be admitted. Defendant should
   9
  10 not be permitted to introduce unverifiable hearsay and uncorroborated speculation as to
  11 the supposed knowledge held by thousands of physicians. Evidence of such “knowledge”
  12
       should be precluded. Fed. R. Evid. 401-403, 801-802; Salinero, 2019 WL 7753438, at *9.
  13
  14 On this basis, Defendant should be barred from offering evidence and argument, absent
  15 proper foundation, regarding what surgeons generally know about the risks and benefits
  16
       of pelvic mesh procedures. Fed. R. Evid. 401-403, 801-802.
  17
  18              MIL 5 – MOTION TO EXCLUDE STATEMENTS ABOUT
                             PROFESSIONAL EDUCATION
  19
  20
              Plaintiff anticipates when deficiencies in the IFU, other labels and related

  21 documents, and other documents regarding Restorelle are pointed out to Defendant’s
  22
       fact and expert witnesses, they will vaguely respond that additional information was
  23
       provided to physicians through “professional education.” This testimony and argument
  24
  25 should be precluded since it would be irrelevant and blatant hearsay, without any
  26
       specificity or reliability. Fed. R. Evid. 401-402, 801-802. In the absence of proof a
  27
       document was actually used in professional education (and when, how, and by whom it
  28
                                                         7
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8126 Page 13 of 25



       was used), such blanket hearsay references should be completely precluded. Fed. R.
   1
   2 Evid. 801-802. Such testimony, documents, and argument would confuse and mislead the

   3
       jury, and would be unfairly prejudicial to Plaintiff. Fed. R. Evid. 403. At most, Defendant
   4
       should be limited to specific professional education documents used in training of Drs.
   5
   6 Nager and Tan-Kim, who implanted the Restorelle Y, but only if a proper foundation is
   7
       established showing specific education documents were actually reviewed in a training
   8
       session attended by Drs. Nager or Tan-Kim.
   9
  10                     MIL 6 – MOTION TO EXCLUDE HISTORY OF
                               POLYPROPYLENE USE IN BODY
  11
  12          Plaintiff anticipates Defendant will argue Restorelle Y is not defective because the
  13 base material is polypropylene, and this material has been safely used in the human
  14
       body in sutures and in hernia mesh for many years. Permitting the defense to open the
  15
  16 door with a generalized reference to a long history of “50 years” of safe use of
  17 polypropylene (lumping together all formulations and uses throughout the body) would
  18
       implicate massive, imprecise hearsay, which would require extensive cross-examination
  19
  20
       and rebuttal evidence to explain the irrelevance and misleading nature of such a vague

  21 but powerful assertion to the jury. This will divert the jury’s attention from the relevant
  22
       issues, confuse and mislead the jury, and create a mini trial or an unnecessary sideshow
  23
       on this issue. Fed. R. Evid. 403. Whether or to what extent polypropylene may have been
  24
  25 used in the human body as sutures, or for hernia mesh in the abdomen, in general, does
  26
       not disprove any claims in this case. As Coloplast’s own expert concedes:
  27
              All polypropylene graft material is not created equal. Differences in filament
  28
              size and construction, weaving/braiding patterns, pore size and other
                                                         8
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8127 Page 14 of 25



              characteristics can lead to very different performance characteristics. … In
   1
              evaluating the suitability of polypropylene mesh for any surgical application,
   2          it is important to consider both the characteristics of the specific mesh
              device used and the particular surgical procedure at issue.
   3

   4 Expert Report of Dr. Patrick Culligan at 6-7, attached hereto as “Exhibit B.” It would be
   5
       improper, as Defendants’ own expert appears to concede, to attempt to draw conclusions
   6
       about the safety and efficacy of Restorelle Y from the use of completely distinct
   7
   8 polypropylene mesh used to treat hernias or use as sutures. The liability issues here
   9 center on whether Restorelle Y is defective for POP and whether Defendant failed to
  10
       adequately warn of the risks.
  11
  12          Generalized statements about the safety of other products are irrelevant,
  13 prejudicial and inherently confusing. They would preclude the making of precise
  14
       objections as well as focused cross-examination. Even fairly specific arguments about
  15
  16 other products should be precluded, as they will only waste time and potentially confuse
  17 the jury. Fed. R. Evid. 403. Should the Court be inclined to allow Defendant to defend
  18
       based on suture or hernia-mesh evidence, it should limit the defense to specific devices,
  19
  20
       and require a proffer should be made before trial so additional objections specific to

  21 the evidence can be addressed in advance, rather than when the jury is hearing the case.
  22
       In reality, Defendant’s goal in shifting the trial from the Restorelle Y to sutures would be
  23
       to suggest to the jury the FDA already resolved this lawsuit against Plaintiff by approving
  24
  25 the use of sutures containing polypropylene.
  26
  27
  28
                                                         9
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8128 Page 15 of 25



                   MIL 7 – MOTION TO EXCLUDE REFERENCE TO ASC
   1
                   OR LASC AS THE “GOLD STANDARD” OR “STATE OF
   2                     THE ART” TREATMENT FOR PROLAPSE
   3
              Plaintiff moves to preclude Defendant from introducing via testimony or other
   4
       evidence any reference to abdominal sacrocolpopexy (“ASC”) procedures as the “gold
   5
   6 standard” or “state of the art” treatment for prolapse with an apical component. For
   7 example, Dr. Emily Cole, Defendant’s case-specific expert, asserts that ASC “has long
   8
       been considered the state of the art procedure for treating prolapse that includes apical
   9
  10 descent.” Expert Report of Emily Cole, MD, at 3, attached hereto as “Exhibit A.” Dr.
  11 Cole cites no literature or supporting evidence for this statement, nor does she offer an
  12
       explanation of what she means by “state of the art.” Id.
  13
  14          Defendant should be precluded from offering any testimony or other evidence

  15 that ASC procedures are the “state of the art” or the “gold standard” treatment for
  16
       prolapse. These terms are being used without explanation of what they mean and how it
  17
       was determined that ASC meets these standards, meriting exclusion. Allowing such
  18
  19 evidence would cause confusion to the jury, would risk misleading jurors, and would
  20
       prejudice Plaintiff. This evidence should be excluded. Fed. R. Evid. 401-403; see also Johns
  21
       v. Davol, Inc., 2020 U.S. Dist. LEXIS 166802, at *413 (S.D. Ohio Sept. 11, 2020) (granting
  22
  23 MIL precluding Bard from introducing any “gold standard” evidence); Booker v. C.R. Bard,
  24 Inc., 2018 WL 1109554, at *5 (D. Az. Mar. 11, 2018) (before the court ruled on motions
  25
       in limine, defendant agreed not to use or refer to their IVC filters as the “gold standard”
  26
  27 after plaintiff moved to exclude any such reference).
  28

                                                         10
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8129 Page 16 of 25



              Moreover, the risk of confusion and prejudice from introducing such evidence is
   1
   2 exacerbated by the fact the “gold standard” and “state of the art” references do not relate

   3
       to the Restorelle Y mesh at issue but rather to the surgical procedure—via abdominal
   4
       sacrocolpopexy—the mesh was implanted. There are different surgical “procedures” in
   5
   6 which mesh is implanted to treat pelvic organ prolapse, and ASC procedures are not
   7
       exclusively linked to Restorelle Y mesh. Other mesh products are implanted via ASC.
   8
       Whether the procedure is considered “state of the art” or the “gold standard” has no
   9
  10 bearing on whether the       product used in the procedure was defective. Fed. R. Evid. 401-
  11 403.
  12
              This case concerns defects with the Restorelle Y mesh Ms. Caddy received, not
  13
  14 whether the ASC was the “gold standard.” Whether the surgical procedure is “state of
  15 art” or the “gold standard” doesn’t make the existence of any fact relating to whether the
  16
       Defendant’s product was defectively designed or whether Defendant failed to adequately
  17
  18 warn of the risks of use of its product, any more or less probable. Fed. R. Evid. 401-402.
  19          What little probative value these references might have, if any, is far outweighed
  20
       by the prejudicial effect and potential juror confusion. Fed. R. Evid. 403. Terms like “state
  21
       of the art” and “gold standard” could confuse the jury over the issues in the case, such
  22
  23 as whether the Restorelle Y mesh was defective, and mislead the jurors into focusing on
  24
       the ASC procedure through which the mesh was implanted. Therefore, any references to
  25
       these terms should be excluded. See Fed. R. Evid. 401-403.
  26
  27
  28
                                                         11
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8130 Page 17 of 25



                  MIL 8 – MOTION TO EXCLUDE STATEMENTS ABOUT
   1
                              PELVIC MESH LITIGATION
   2
              Any assertion this lawsuit is attorney-driven has no tendency to establish a fact of
   3

   4 consequence to any element of Plaintiff’s claims as more or less probable than it would
   5
       be without such evidence. It is irrelevant and inadmissible. Fed. R. Evid. 401-402. How
   6
       or why Ms. Caddy contacted a lawyer has absolutely no bearing on whether Restorelle Y
   7
   8 is defective or whether Defendant was negligent or breached a warranty. E.g., Eghnayem,
   9 873 F.3d at 1319, 1321 (products liability claims); Fed. R. Evid. 401-402. Statements from
  10
       the defense about counsel or suggesting counsel has driven this litigation through lawyer
  11
  12 advertisements would be inherently prejudicial. Fed. R. Evid. 403; see Salinero, 2019 WL
  13 7753438, at *8.
  14
              Any suggestion or statement mesh litigations or this case in particular is attorney-
  15
  16 driven would be calculated to unfairly prejudice Ms. Caddy by criticizing her counsel.
  17 Such tactics are improper and imply Plaintiff’s claims are meritless. Counsel is not on
  18
       trial. Such evidence is inherently prejudicial given jurors’ potential pre-conceived distrust
  19
  20
       of lawyers and would divert the jury’s attention from the real issues here. It would

  21 encourage the jury to render a verdict based on its opposition to lawyers and their
  22
       advertising rather than on evidence. Fed. R. Evid. 401-403.
  23
                            MIL 9 – MOTION TO EXCLUDE NUMBER OF
  24
                            WOMEN ALLEGEDLY TREATED WITH MESH
  25
              Defendant may attempt to offer evidence related to the amount of pelvic mesh
  26
  27 used for treatment of pelvic organ prolapse (POP) and stress urinary incontinence (SUI)
  28
       by women and physicians generally. Any testimony or other evidence on this point would
                                                         12
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8131 Page 18 of 25



       be speculative and would mislead and confuse the jury. The number of units sold of
   1
   2 Restorelle Y does not reliably indicate the number of women who were actually implanted

   3
       with these products. Defendant, moreover, are not the only mesh manufacturers. Thus,
   4
       any reference to larger pelvic mesh usage across many or all product lines would be
   5
   6 speculative, confusing, misleading, and unfairly prejudicial. As such, this evidence should
   7
       be barred from trial. Fed. R. Evid. 401-403. In another Coloplast pelvic mesh case recently
   8
       transferred out of the MDL for trial, the district court ruled that such testimony is
   9
  10 inadmissible, noting testimony “that millions of women have not suffered complications
  11 from pelvic mesh” and “any related testimony are speculative and flatly impossible to
  12
       prove.” Nunez, 2020 WL 2315077 at *29-30. The district court continued noting
  13
  14 “[w]ithout objective provable numbers for Coloplast to present, there is significant risk
  15 the jury would be confused and misled … present[ing] a situation where the prejudicial
  16
       effect outweighs its probative value.” Id. at *30; see also Salinero, 2019 WL 7753438, at *8.
  17
  18          The experience of other unnamed women who allegedly have been implanted with

  19 Restorelle Y or similar mesh products is not relevant to Ms. Caddy’s specific injuries, and
  20
       would be unfairly prejudicial and would mislead and confuse the jury. Fed. R. Evid. 401-
  21
       403. Such evidence has no bearing whatever on whether Restorelle Y is defective or that
  22
  23 Defendant was negligent. Fed. R. Evid. 401-402. The Eleventh Circuit rejected a similar
  24
       argument in Eghnayem, 873 F.3d at 1320-21, finding a minimum defect threshold was not
  25
       required to prove a pelvic mesh product was defective: the device “was either harmful or
  26
  27 not.” Id. at 1321. Such evidence also would lead to a mini-trial on experiences of many
  28
                                                         13
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8132 Page 19 of 25



       other women and the various products used. Further, the purpose of such testimony and
   1
   2 other evidence is simply to induce the jury to believe because many doctors have used

   3
       pelvic mesh, it must mean the Restorelle Y are not unreasonably dangerous. Fed. R. Evid.
   4
       403.
   5
   6                   MIL 10 – MOTION TO EXCLUDE MENTION OF TORT
                          REFORM, LITIGATION CRISIS OR LAWSUITS
   7
                                 INCREASE HEALTHCARE COSTS
   8
              Neither the lawyers nor the witnesses should be allowed to make any statements
   9
  10
       about tort reform or a litigation crisis, or any negative comments about lawsuits generally,

  11 during the trial of this cause. Whether the legal process is subject to abuse, and whether
  12
       corrective action ought to be undertaken, has nothing to do with the matters in dispute,
  13
       making such statements irrelevant. Fed. R. Evid. 401. Only Congress and judges have
  14
  15 jurisdiction over these matters. Juries are impaneled solely to answer questions about
  16
       particular facts in dispute. Such statements would be highly prejudicial in that they would
  17
       encourage the jury to reach a verdict based on extraneous matters, in an effort to protect
  18
  19 the judicial system or the economy, which is simply not the jury’s responsibility. Fed. R.
  20 Evid. 403.
  21
              Undeniably, questions regarding juror feelings about litigation generally may
  22
  23 sometimes be appropriate in voir dire. This motion does not seek to restrict voir dire
  24 questioning but rather seeks to restrict declarative statements about the state of litigation
  25
       and any reference to such matters during trial. This Court granted this motion in the
  26
  27 Bellew case, noting defendants raised no opposition. Bellew v. Ethicon, Inc., Civ. Act. No.
  28

                                                         14
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8133 Page 20 of 25



       2:13-cv-22473, 2014 WL 6680356, at *2 (S.D. W.Va. Nov. 25, 2014). This Court should
   1
   2 do likewise here.

   3
                            MIL 11 – MOTION TO EXCLUDE WITNESSES’
   4                       PERSONAL EXPERIENCE AND PREFERENCES
   5
              Defendant may seek to introduce testimony from their current and former
   6
       employees, other lay witnesses, or experts, regarding their personal experiences with
   7
   8 pelvic mesh devices, or those of friends or family. Also, they may elicit testimony by
   9 asking if the witness, or a family member, were suffering from pelvic organ prolapse or
  10
       stress urinary incontinence, whether the witness would prefer pelvic mesh be implanted.
  11
  12 The Court should prohibit such irrelevant and prejudicial evidence, especially where it
  13 concerns friends and family. Fed. R. Evid. 401-403, 802.
  14
              Any reference to a witness’s, friend’s, or family member’s experience with pelvic
  15
  16 mesh is irrelevant to the issues in this case, which are Ms. Caddy’s experience with
  17 Restorelle Y. Such evidence in wholly unrelated to whether the subject medical devices
  18
       are unreasonably dangerous, Defendant’s negligence, other claims at issue or Plaintiff’s
  19
  20
       injuries. One witness’s personal experience has no bearing on the facts of this case. Fed.

  21 R. Evid. 401-402. And laypeople lack the requisite specialized knowledge to make an
  22
       appropriate risk-benefit analysis and one which is methodologically sound. Kumho Tire Co.
  23
       v. Carmichael, 526 U.S. 137, 147-49 (1999).
  24
  25          No medical records have been produced or depositions taken for non-parties, and
  26
       Plaintiff is left without the ability to verify and challenge any claims of successful
  27
       treatment and recovery. Extensive cross-examination would be required to delve into the
  28
                                                         15
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8134 Page 21 of 25



       details of the non-parties’ circumstances, surgeries, ailments, severity of injuries, type of
   1
   2 pelvic mesh device at issue, length of implantation, and then compare and contrast those

   3
       of Ms. Caddy. An entire mini-trial would occur, such a sideshow would surely mislead
   4
       and confuse the jury, would waste substantial time, and would create unfair prejudice to
   5
   6 Plaintiff. These consequences far outweigh whatever relevance such testimony might
   7
       have. Fed. R. Evid. 403.
   8
               Personal-preference statements are not proper fact witness testimony, are
   9
  10 excessively speculative and are too tenuous to have any tendency to make the existence
  11 of any fact relating to Defendant’s liability more or less probable. Fed. R. Evid. 401-402.
  12
       Hypothetical questions posed to defense witnesses should also be excluded under Rule
  13
  14 701, for lay witnesses can testify based on their personal knowledge and observations but
  15 are prohibited from answering hypothetical questions. United States v. Urena, 659 F.3d 903
  16
       (9th Cir. 2011).
  17
  18                    MIL 12 – MOTION TO EXCLUDE ANY FDA ADVISORY
                        COMMITTEE RECOMMENDATIONS AND POSITION
  19                         STATEMENTS FROM ADVOCACY GROUPS
  20
               Plaintiff seeks to preclude Coloplast from raising any argument, evidence or
  21
       testimony regarding the FDA Advisory Committee recommendations as well as Position
  22
  23 Statements from any physician advocacy groups.1 Such evidence would be inadmissible
  24
  25
  26
  27
      In particular, the American Urogynecologic Society (“AUGS”), the American College
       1

  28 of Obstetricians and Gynecologists (“ACOG”) and Society of Urodynamics, Female
     Pelvic Medicine and Urogenital Reconstruction (“SUFU”).
                                                          16
           PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8135 Page 22 of 25



       hearsay and “fail the Rule 403 balancing test.” Nunez, 2020 WL 2315077 at *30; see also
   1
   2 Salinero, 2019 WL 7753438 at *9 (holding same).

   3
              In Huskey, the Fourth Circuit affirmed the trial court’s exclusion of this evidence
   4
       under Rule 403 because of the potential for the jury to provide too much deference to
   5
   6 the Advisory Committee’s conclusions and/or misunderstanding the Advisory
   7
       Committee’s conclusion, specifically confusing what the Advisory Committee “deems
   8
       other literature to say about the [mesh product’s] safety and what the FDA itself found
   9
  10 about the [mesh product’s] equivalence to an earlier device.” Huskey, 848 F.3d at 161.
  11          For the same reasons, Plaintiff moves to preclude any argument, evidence or
  12
       testimony relating to the March 2013 AUGS “Position Statement on Restriction of
  13
  14 Surgical Options for Pelvic Floor Disorders” (“Pelvic Floor Position Statement”). These
  15 Position Statements are demonstrably unscientific and litigation-driven. The Pelvic Floor
  16
       Position Statement, a copy of which is attached hereto as Exhibit C, which generally
  17
  18 alleges there is no justification for restricting abdominal placement of mesh for treatment
  19 of prolapse.
  20
              The Position Statement purports to dictate not only the “standard of care,” but
  21
       also to decide the safety and efficacy of a material generally and of entire categories of
  22
  23 medical devices – even though those devices have injured tens of thousands of women.
  24
       This threatens to usurp the role of the jurors who will decide this case. The Eleventh
  25
       Circuit recently held in no uncertain terms in Adams v. Lab. Corp. of America, 760 F.3d
  26
  27 1322 (11th Cir. 2014), that these sort of litigation-driven “position statements” cannot be
  28
                                                         17
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8136 Page 23 of 25



       allowed to usurp the role of the factfinder. In Adams, the Eleventh Circuit properly
   1
   2 instructed that “neither Daubert nor Kumho permits a scientific or medical community to

   3
       define a ‘litigation standard’….” Id. at 1333. Whether or not these devices are safe and
   4
       effective, to quote Adams, “is a decision to be made by courts, not by self-interested
   5
   6 associations.” Id. at 1332. The same is true here – whether polypropylene mesh is any
   7
       sort of “standard,” or whether it is “safe and effective,” as the Position Statement alleges,
   8
       is for the juries hearing these cases to decide – not AUGS or any other interest group.
   9
  10          Further, the Position Statement was drafted more than two-years after Ms. Caddy’s
  11 implant surgery making it irrelevant to any of the claims or issues in this case. Fed. R.
  12
       Evid. 401-402. Allowing the introduction of a litigation driven statement, drafted with the
  13
  14 benefit of hindsight would also be unduly prejudicial to Plaintiff and should be excluded.
  15 Fed. R. Evid. 403.
  16
              The Position Statement, and any similar out-of-court statement by an advocacy
  17
  18 group, must be excluded from evidence, and no reference or argument based thereon
  19 should be allowed.
  20
                                               CONCLUSION
  21
              For the foregoing reasons, Plaintiff’s Motions in Limine on General Issues should
  22
  23 be granted.
  24
  25
  26
  27
  28

                                                         18
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8137 Page 24 of 25



       Respectfully submitted,
   1
   2
       DATED: September 21, 2020                              By: /s/ Chris W. Cantrell
   3
                                                              Chris W. Cantrell (SBN 290874)
   4                                                          DOYLE APC
                                                              550 West B Street, Fourth Floor
   5
                                                              San Diego, CA 92101
   6                                                          Telephone: (619) 736-0000
                                                              Attorney for Plaintiff
   7
   8
   9
  10 Robert Salim, Esq.
       Lisa Causey-Street, Esq.
  11 SALIM BEASLEY LLC
  12 1901 Texas Street
       Natchitoches, LA 71457
  13 Telephone: (318) 354-1818
  14 Facsimile: (318) 354-1227
  15
  16 William J. Doyle (SBN 188069)
     John Lowther (SBN 207000)
  17
     DOYLE LOWTHER LLP
  18 4400 NE 77th Avenue, Suite 275
     Vancouver WA 98662
  19
     Telephone: (360) 818-9320
  20 Facsimile: (360) 450-3116
  21
  22
  23
  24
  25
  26
  27
  28
                                                         19
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
Case 3:19-cv-01825-TWR-JLB Document 109-1 Filed 09/20/20 PageID.8138 Page 25 of 25



                                      CERTIFICATE OF SERVICE
   1
   2       The undersigned hereby certifies that on September 21, 2020, a true and correct copy
   3
       of the foregoing Plaintiff’s Memorandum of Points and Authorities in Support of Motion
   4
       in Limine was filed with the Clerk of the Court using the CM/ECF system, which will
   5
   6 send notification of such filing to all CM/ECF participants registered to receive service
   7
       in this case.
   8
   9                                                          Respectfully Submitted,
  10
  11                                                          /s/ Chris W. Cantrell
  12                                                          Chris W. Cantrell (SBN 290874)
                                                              DOYLE APC
  13                                                          550 West B Street, Fourth Floor
  14                                                          San Diego, CA 92101
                                                              Telephone: (619) 736-0000
  15
  16                                                          Attorney for Plaintiff

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         20
          PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION IN LIMINE ON GENERAL ISSUES
